DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 10-15 in the reply filed on 07/21/2021 is acknowledged.
Claims 1- withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 14, claim 10 already requires that the capping gimbal plate module is removable from the service module receiver; and the service module is removable from the service module receiver, and claim 14 provides no further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2006/0061618) hereinafter Hernandez in view of Jacobs et al. (US 2016/0370792) hereinafter Jacobs.
Regarding claim 10, Hernandez teaches:
A system (3d printer 10), comprising:
a service module receiver of a three-dimensional (3D) printer (Fig 1: unlisted surface 19 of 3d printer 10);
a service module of the 3D printer that is removably attached to the service module receiver of the 3D printer (service station 16), wherein the service module includes:
a housing (service station 16);
a web, wherein the web is housed by the housing (Fig 11A-11J: wiper 156; cleaning station 146); and
a spit roller drive with a spit roller ([0029, 0096]; Hernandez does not explicitly recite a drive.  However, Hernandez teaches that the roller cleans and moistens itself by rolling, implying a drive device that rolls the roller); and
a capping gimbal plate module that is removably attached to the service module receiver of the 3D printer (Fig 11A-11J: cap carrier 192; cam track 164; [0106-0107]).
Furthermore, regarding the removable attachment of the service module to the service module receiver and the capping gimbal plate module to the service module receiver, respectively, the examiner submits that any subcomponent is inherently removable from the component it is attached to.  It is entirely possible to use a tool to cut or remove said subcomponent from the larger component part.
Furthermore, even if the it would have been obvious to one of ordinary skill in the art to make the service module separable from the service module receiver and the capping gimbal plate module separable from the service module receiver since it has been held that making parts separable is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(V)(C).  Hernandez further teaches that it is beneficial to make parts removable for diagnostic or service purposes to allow easy access to components for maintenance ([0072]).
Hernandez does not recite wherein the spit roller drive is housed by the housing.
However, it would have been obvious to one of ordinary skill in the art to have rearranged the location of the spit roller to be housed by the housing since it has been held that rearrangement of known parts is an obvious matter of design choice.  See MPEP 2144.04(VI)(C).
Hernandez does not teach a web advance drive.
In the same field of endeavor regarding printers, Jacobs teaches a web advance drive housed in a service module housing for the motivation of allowing the waste material to dump into the waste material collector (Fig 1, 5C: head maintenance system 160, waste material remover 152; [0033, 0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the web as taught by Hernandez with the web advance drive as taught by Jacobs in order to allow the waste material to dump into the waste material collector.
Regarding claim 11, Hernandez in view of Jacobs teaches the system of claim 10.
Hernandez further teaches wherein the service module of the 3D printer further includes: a shield (splash guard; [0020]) and a handle (Fig 3A; service station 16; the module itself can be considered a handle since it can be held).
Jacobs further teaches a clamp to mechanically attach the service module to the service module receiver (threaded fasteners to secure the head maintenance system via mounting member 166; [0026]).
Fig 3B of Hernandez further teaches what appear to be holes for allowing an attachment method such as the threaded fasteners as taught by Jacobs.
Regarding claim 12, Hernandez in view of Jacobs teaches the system of claim 10.
Jacobs further teaches wherein the service module receiver of the 3D printer includes a clamp to mechanically attach the service module to the service module receiver (threaded fasteners to secure the head maintenance system via mounting member 166; [0026]).
Fig 3B of Hernandez further teaches what appear to be holes for allowing an attachment method such as the threaded fasteners as taught by Jacobs.
Regarding claim 13, Hernandez in view of Jacobs teaches the system of claim 10.
Hernandez further teaches wherein the capping gimbal plate module includes a cap to receive a print head of the 3D printer (printhead cap 158).
Regarding claim 14, Hernandez in view of Jacobs teaches the system of claim 10.
Hernandez in view of Jacobs teaches wherein: the capping gimbal plate module is removable from the service module receiver; and the service module is removable from the service module receiver (see rejection of claim 10).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Jacobs as applied to claim 10 above, and further in view of Ederer et al. (US 2017/0355137) hereinafter Ederer.
Regarding claim 15, Hernandez in view of Jacobs teaches the system of claim 10.
Hernandez in view of Jacobs does not teach wherein the service module is electrically connected to the service module receiver via a mechanical make-break connection.
In the same field of endeavor regarding 3d printers, Ederer teaches a plug in system to connect a component and subcomponent of a 3d printer for the motivation of providing a power connection between the components ([0173]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the service module and service module receiver as taught by Hernandez in view of Jacobs to include a plug in system as taught by Ederer in order to provide a power connection between the components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743